UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4771


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERETTA TROY HOOKS, a/k/a Memphis, a/k/a B.T.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00119-REP-1)


Submitted:   May 24, 2010                 Decided:   June 11, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel P. Simpson, V, MONTGOMERY & SIMPSON, LLLP, Henrico,
Virginia, for Appellant. Sara Elizabeth Chase, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Beretta Troy Hooks appeals the district court’s order

revoking his supervised release and sentencing him to twelve

months of imprisonment.             Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are   no    meritorious         issues    for    appeal. ∗        Counsel       questions,

however, whether Hooks received a reasonable sentence.                              Hooks

was advised of his right to file a pro se supplemental brief but

did not do so.         Finding no reversible error, we affirm.

                Based upon the Grade C supervised release violations

and     Hooks’       criminal    history    category         of   IV,     the    advisory

guidelines range was six to twelve months of incarceration.                           The

district court sentenced Hooks to twelve months, the top of the

advisory sentencing guidelines range.                  Our review of the record

leads      us   to    conclude     that    the    district        court    sufficiently

considered the statutory factors and explained its reasons for

imposing the twelve-month sentence.                  See Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Thompson, 595 F.3d 544,

546-47 (4th Cir. 2010).              We therefore find that the sentence


      ∗
       Hooks’ counsel suggests that there are no meritorious
issues for appeal in light of the waiver-of-appellate-rights
provision in the plea agreement. Because the Government has not
sought enforcement of the waiver, we may conduct our review
pursuant to Anders. United States v. Poindexter, 492 F.3d 263,
271 (4th Cir. 2007).



                                            2
imposed upon revocation of supervised release is not plainly

unreasonable.           See    Thompson,          595       F.3d     at    546-47     (providing

standard); see also United States v. Finley, 531 F.3d 288, 294

(4th    Cir.     2008)        (“In     applying             the    ‘plainly        unreasonable’

standard, we first determine, using the instructions given in

Gall, whether a sentence is ‘unreasonable.’”).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm       the    district         court’s       order.         This    court

requires that counsel inform Hooks, in writing, of the right to

petition    the    Supreme       Court       of       the    United       States    for    further

review.     If Hooks requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this         court        for        leave        to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Hooks.            We dispense with oral argument because the

facts    and    legal    contentions          are       adequately             presented    in    the

materials      before     the    court       and        argument          would    not     aid    the

decisional process.

                                                                                           AFFIRMED




                                                  3